[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The defendants have filed a motion to reopen the Judgment dated March 2, 1992 in the above matter and to provide an articulation with regard to certain matters relative to that Judgment. The court grants that motion to the extent set forth below. CT Page 2454
As to the first issue in the Motion for Articulation which is, "what will be the legal relationship of the parties to themselves and to the corporation upon payment of $30,155.21 to each plaintiff?" Upon such payment the plaintiffs Erving Thomas Arnold and Glenn Banks will still each own one-sixth of the shares of stock issued in and to R  R Transportation Services, Inc. and the defendants Russell Vito and Russell D'Agostino will still each own one-third of such shares.
The second issue in the aforesaid motion is, "If one-sixth of the officer loans are paid to the plaintiffs, then do the individual defendants owe the corporation anything further with regard to these loans?" When each individual plaintiff is paid $30,155.21 as per the Judgment then the individual defendants, Russell Vito and Russell D'Agostino will no longer owe any portion of the $98,478.00 in officer loans set forth in Exhibit X to R  R Transportation Services, Inc.
The next issue in the motion is, "In the event of a dissolution of the corporation, would the individual defendants owe the plaintiffs anything further?" That issue was not and is not before this court.
The court denies the defendants' request to modify the Judgment to provide for either a dissolution of the corporation or termination of the stockholder rights of the plaintiffs upon the payment of the amounts found to be due and owing to the plaintiffs.
WILLIAM J. SULLIVAN, JUDGE